 1
 2                          UNITED STATES DISTRICT COURT
 3                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
                                  WESTERN DIVISION
 4
 5   TERRY FABRICANT, individually and               Case No. 2:19-cv-03953-DSF-FFM
 6   on behalf of all others similarly situated

 7                v.                                 ORDER OF DISMISSAL WITH
 8                                                   PREJUDICE
     SIGNAPAY, LTD. and PAYLO RATE,
 9   LLC D/B/A PAYLORATE.COM                          Judge Honorable Dale S. Fischer
10                                                    Dept: Courtroom 7D
11
           Upon stipulation and consent of the parties, and for good cause shown, it is
12
     hereby ORDERED that:
13
           1.     The Court has approved, adopted, and ratified the Stipulation to
14
     Reopen Case for Good Cause and to Dismiss with Prejudice.
15
           2.     The Court finds that cause exists to reopen the Case to vacate its
16
     February 15, 2020 order of dismissal.
17
           3.     The case is reopened and the Court’s February 15, 2020 order of
18
     dismissal is vacated.
19
           4.     All of Terry Fabricant’s claims against SignaPay, Ltd. and Paylo Rate,
20
     LLC d/b/a PayLoRate.com are hereby dismissed with prejudice, and this case is
21
     dismissed with prejudice.
22
           5.     Each party shall bear the party’s own costs of court.
23
           IT IS SO ORDERED.
24
     DATED: March 30, 2020
25
26                                             Honorable Dale S. Fischer
                                               UNITED STATES DISTRICT JUDGE
27
28

                                             -1-
                             ORDER OF DISMISSAL WITH PREJUDICE
                              Fabricant v. Signapay, Ltd., et. al.
